Exhibit 10.5
Execution Version
FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT
AND REAFFIRMATION AND ASSUMPTION AGREEMENT
          This FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT AND
REAFFIRMATION AND ASSUMPTION AGREEMENT dated as of April 7, 2009 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), is made
(a) by each of Holly Corporation, a Delaware corporation (the “Company”), the
subsidiaries identified on the signature pages hereto as Reaffirming
Subsidiaries (the “Reaffirming Subsidiaries” and, together with the Company, the
“Reaffirming Parties”), the Additional Grantors referred to below, and the
Additional Guarantor referred to below, and (b) in favor of Bank of America,
N.A., as Administrative Agent (in such capacity and together with its
successors, the “Administrative Agent”) for (i) the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Second
Amended and Restated Credit Agreement (referred to below) and (ii) the other
Secured Parties (as defined in the Guarantee and Collateral Agreement referred
to below, as amended hereby). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Second Amended and
Restated Credit Agreement or, if not defined therein, in the Guarantee and
Collateral Agreement.
W I T N E S S E T H:
          WHEREAS, the Company, the Administrative Agent and the several banks
and other financial institutions or entities from time to time parties thereto
were parties to that certain Credit Agreement, dated as of July 1, 2004 (as
amended prior to the First Restatement Effective Date, the “Original Credit
Agreement”);
          WHEREAS, pursuant to the Original Credit Agreement the Company, the
Reaffirming Subsidiaries, the Administrative Agent and other parties signatory
thereto are parties to that certain Guarantee and Collateral Agreement, dated as
of July 1, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), pursuant to which the
Reaffirming Subsidiaries have guaranteed the Obligations (as defined in the
Guarantee and Collateral Agreement) and the Reaffirming Parties have granted a
security interest in their respective Collateral in favor of the Administrative
Agent for the benefit of the Secured Parties;
          WHEREAS, the Company, the several banks and other financial
institutions or entities from time to time parties thereto (the “First
Restatement Lenders”), the Administrative Agent, PNC Bank, National Association
and Guaranty Bank, as co-documentation agents, and Union Bank of California,
N.A. and Compass Bank, as co-syndication agents are parties to the Amended and
Restated Credit Agreement, dated as of March 14, 2008 (as amended, supplemented
or otherwise modified from time to time prior to the date hereof, the “Restated
Credit Agreement”), pursuant to which the First Restatement Lenders made
available to the Company a $175,000,000 revolving credit facility in accordance
with the terms and conditions thereof (the “First Restatement Loans”);

 



--------------------------------------------------------------------------------



 



Execution Version
          WHEREAS, concurrently herewith, the Restated Credit Agreement is being
amended and restated (as amended, supplemented or otherwise modified from time
to time, the “Second Amended and Restated Credit Agreement”) in its entirety to,
among other things, repay the First Restatement Loans, increase the aggregate
commitments in the Restated Credit Agreement, and modify certain other terms
applicable to the extensions of credit set forth therein;
          WHEREAS, in order to implement in the Guarantee and Collateral
Agreement the relevant amendments in the Second Amended and Restated Credit
Agreement, the parties hereto desire to amend the Guarantee and Collateral
Agreement and make certain reaffirmations pursuant to the terms set forth
herein;
          WHEREAS, pursuant to that certain Agreement and Plan of Merger dated
as of June 29, 2007, Navajo Refining Company, L.P., a Delaware limited
partnership (the “Partnership”) merged with and into Navajo Refining Company,
L.L.C., a Delaware limited liability company (the “Surviving Entity”), and the
Surviving Entity, as successor to the Partnership by operation of law,
acknowledges that it is bound by the Guarantee and Collateral Agreement pursuant
to which it has guaranteed the Obligations and granted a security interest in
its respective Collateral in favor of the Administrative Agent for the benefit
of the Secured Parties, and the Surviving Entity is a Reaffirming Subsidiary
hereunder and for the avoidance of doubt does hereby expressly agree that it is
a Guarantor and Grantor for all purposes of the Guarantee and Collateral
Agreement;
          WHEREAS, the Company is designating Roadrunner Pipeline, L.L.C., a
Delaware limited liability company and Holly Trucking, L.L.C., a Delaware
limited liability company (each, an “Additional Grantor”, and collectively, the
“Additional Grantors”) as a Restricted Subsidiary and in connection therewith
the Second Amended and Restated Credit Agreement requires that each Additional
Grantor become a party to the Guarantee and Collateral Agreement;
          WHEREAS, the Company is designating Holly Refining & Marketing —
MidCon, L.L.C., a Delaware limited liability company (the “Additional
Guarantor”) as a Restricted Subsidiary and in connection therewith the
Additional Guarantor wishes to provide a Guarantee to the Administrative Agent,
for the ratable benefit of the Secured Parties, for the prompt and complete
payment and performance of the Borrower Obligations and such Guarantee by the
Additional Guarantor will be governed by the terms and conditions under
Section 2 of the Guarantee and Collateral Agreement;
          WHEREAS, pursuant to Section 6.17 of the Second Amended and Restated
Credit Agreement, immediately upon the occurrence of the Release Event, the
Additional Guarantor will become a Grantor under the Guarantee and Collateral
Agreement;
          WHEREAS, the Reaffirming Parties, the Additional Grantors, and the
Additional Guarantor expect to realize, or have realized, substantial direct and
indirect benefits as a result of the amendment and restatement of the Restated
Credit Agreement becoming effective and the consummation of the transactions
contemplated thereby; and

 



--------------------------------------------------------------------------------



 



Execution Version
          WHEREAS, it is a condition precedent to the effectiveness of the
Second Amended and Restated Credit Agreement that the parties hereto enter into
this Amendment.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Amendment and Reaffirmation
     SECTION 1.01. Amendments.
          (a) From and after the date hereof, all references to the “Credit
Agreement” contained in the Guarantee and Collateral Agreement shall be deemed
to refer to the Second Amended and Restated Credit Agreement.
          (b) Section 1.1 of the Guarantee and Collateral Agreement is hereby
amended by adding the following new definition in proper alphabetical sequence:
          ‘“Attorney Costs” means all reasonable fees, charges and disbursements
of counsel.”
          (c) Section 6.1(d) of the Guarantee and Collateral Agreement is hereby
amended by deleting the words “Supermajority Lenders” in the proviso thereof and
replacing such words with “Required Lenders”.
          (d) Schedules 5 and 6 of the Guarantee and Collateral Agreement are
hereby deleted in their entirety and replaced with the Schedules 5 and 6
attached under Annex I-A hereto.
     SECTION 1.02. Reaffirmation. Each of the Reaffirming Parties hereby
consents to the amendment and restatement of the Restated Credit Agreement and
each of the transactions contemplated thereby and hereby, confirms its
respective guarantees, pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the
Security Documents to which it is party, and agrees that, notwithstanding the
effectiveness of any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Security Documents to which it is a party, are not impaired or
affected in any manner whatsoever and shall continue to be in full force and
effect and shall continue to secure all the Obligations, as amended, increased
and/or extended pursuant to the Second Amended and Restated Credit Agreement.
     SECTION 1.03. Assumption.
          (a) By executing and delivering this Agreement, each of the Additional
Grantors, as provided in Section 8.14 of the Guarantee and Collateral Agreement,
hereby

 



--------------------------------------------------------------------------------



 



Execution Version
becomes a party to the Guarantee and Collateral Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
Schedules 1, 3 and 4 to the Guarantee and Collateral Agreement.
          (b) By executing and delivering this Agreement, the Additional
Guarantor (i) provides a Guarantee to the Administrative Agent, for the ratable
benefit of the Secured Parties, for the prompt and complete payment and
performance of the Borrower Obligations pursuant to the terms and conditions set
forth in Section 2 of the Guarantee and Collateral Agreement and, without
limiting the generality of the foregoing, the Additional Guarantor hereby
expressly assumes all obligations and liabilities of a guarantor thereunder; and
(ii) agrees that immediately upon the occurrence of the Release Date pursuant to
the terms of Section 6.17(c) of the Second Amended and Restated Credit
Agreement, the Additional Guarantor shall become a party to the Guarantee and
Collateral Agreement as a Grantor thereunder as provided in Section 8.14 of the
Guarantee and Collateral Agreement, with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, the Additional Guarantor shall expressly assume at such time all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in Schedules 1,
3 and 4 to the Guarantee and Collateral Agreement.
ARTICLE II
Miscellaneous
     SECTION 2.01. Notices. All notices hereunder shall be given in accordance
with Section 10.02 of the Credit Agreement.
     SECTION 2.02. Representations and Warranties.
          (a) Each of the undersigned Reaffirming Parties hereby certifies that,
as of the date hereof (both immediately before and immediately after giving
effect to the occurrence of the Second Restatement Effective Date), the
representations and warranties made by it contained in the Loan Documents to
which it is a party are true and correct in all material respects with the same
effect as if made on the date hereof, except to the extent any such
representation or warranty refers or pertains solely to a date prior to the date
hereof (in which case such representation and warranty was true and correct in
all material respects as of such earlier date). Each of the undersigned
Reaffirming Parties further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.
          (b) Each of the Additional Grantors, and the Additional Guarantor as
applicable, hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct on and as the date hereof (after giving effect to this
Agreement) as if made on and as of such date.

 



--------------------------------------------------------------------------------



 



Execution Version
     SECTION 2.03. Effectiveness; Counterparts. This Agreement shall become
effective on the later to occur of (a) due execution and delivery of this
Agreement bearing the signatures of the Reaffirming Parties, the Additional
Grantors, and the Additional Guarantor set forth on the signature pages hereto
and the Administrative Agent (and such signature pages shall have been received
by the Administrative Agent) and (b) the effectiveness of the Second Amended and
Restated Credit Agreement. Upon the effectiveness of this Agreement, each
reference to the Guarantee and Collateral Agreement in any Loan Document and any
document or certificate executed in connection therewith shall be deemed to
refer to the Guarantee and Collateral Agreement as amended by this Agreement.
This Agreement may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by each of the parties hereto. This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or PDF shall be effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 2.04. No Other Amendment or Waiver. Except as expressly set forth
herein and the Second Amended and Restated Credit Agreement, the Guarantee and
Collateral Agreement is unmodified and continues in full force and effect.
Nothing herein shall constitute a waiver of any rights and remedies that the
Administrative Agent and the Lenders may have under the Guarantee and Collateral
Agreement and the other Loan Documents.
     SECTION 2.05. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
     SECTION 2.06. Severability. Any provision hereof which is held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without rendering the remaining provisions hereof invalid,
illegal or unenforceable in such jurisdiction and without affecting the
validity, legality or enforceability of any provision in any other jurisdiction.
(signature pages follow)

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Reaffirming Party, each Additional Grantor,
and the Additional Guarantor for the benefit of the Secured Parties, have caused
this Agreement to be duly executed by their respective authorized officers as of
the day and year first above written.

            Company:


HOLLY CORPORATION
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        Additional Grantors

HOLLY TRUCKING, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        ROADRUNNER PIPELINE, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        Additional Guarantor


HOLLY REFINING & MARKETING – MIDCON, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            Reaffirming Subsidiaries:


BLACK EAGLE, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY PAYROLL SERVICES, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY PETROLEUM, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING & MARKETING COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING & MARKETING COMPANY – WOODS CROSS
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING COMMUNICATIONS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer     

7



--------------------------------------------------------------------------------



 



            HOLLY UNEV PIPELINE COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY UTAH HOLDINGS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY WESTERN ASPHALT COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        LEA REFINING COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        LOREFCO, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        LOVINGTON — ARTESIA, L.L.C.
      By:   Navajo Pipeline Co., L.P., its sole member    

                  By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice
President and Chief Financial Officer     

8



--------------------------------------------------------------------------------



 



            MONTANA REFINING COMPANY, A
PARTNERSHIP
      By:   Black Eagle, Inc., partner    

                  By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice
President and Chief Financial Officer     

                  By:   Navajo Northern, Inc., partner      

                  By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice
President and Chief Financial Officer     

            MONTANA RETAIL CORPORATION
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO CRUDE OIL PURCHASING, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO HOLDINGS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO NORTHERN, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer     

9



--------------------------------------------------------------------------------



 



            NAVAJO PIPELINE CO., L.P.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO PIPELINE GP, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer     

            NAVAJO PIPELINE LP, L.L.C.
      By:   Navajo Holdings, Inc., its sole member    

                  By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice
President and Chief Financial Officer     

            NAVAJO REFINING COMPANY, L.L.C.
(Successor of merger with Navajo Refining Company, L.P.)
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO REFINING GP, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer     

            NAVAJO REFINING LP, L.L.C.
      By:   Holly Corporation, its sole member    

                  By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior
Vice President and Chief Financial Officer     

10



--------------------------------------------------------------------------------



 



            NAVAJO WESTERN ASPHALT COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer     

            NK ASPHALT PARTNERS D/B/A HOLLY ASPHALT COMPANY
      By:   Navajo Western Asphalt Company, partner    

                  By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice
President and Chief Financial Officer     

                  By:   Holly Western Asphalt Company, partner    

                  By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice
President and Chief Financial Officer     

            WOODS CROSS REFINING COMPANY, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer     

11



--------------------------------------------------------------------------------



 



The Administrative Agent hereby executes this Agreement as of the date first
above written for the sole purpose of accepting, for and on behalf of the
Secured Parties, the covenants, undertakings and agreements of the Reaffirming
Subsidiaries, Additional Grantors, Additional Guarantor, and the Administrative
Agent provided herein.
BANK OF AMERICA, N.A.,
as Administrative Agent

                  By:   /s/ Ronald F. McKaig         Name:   Ronald F. McKaig   
    Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



ANNEX 1-A
TO FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT AND
REAFFIRMATION AND ASSUMPTION AGREEMENT
Schedule 1
NOTICE ADDRESSES OF GUARANTORS

      Grantor and Guarantor   Notice Address
Holly Trucking, L.L.C.
  100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Fax No.: 214-871-3850

 
   
Roadrunner Pipeline, L.L.C
  100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Fax No.: 214-871-3850
 
   
Additional Guarantor
   
 
   
Holly Refining & Marketing – MidCon, L.L.C.
  100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Fax No.: 214-871-3850

1-1



--------------------------------------------------------------------------------



 



Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings

      Grantors   Filing Office
Holly Trucking, L.L.C.
  Delaware Secretary of State
 
   
Roadrunner Pipeline, L.L.C.
  Delaware Secretary of State
 
   
Additional Guarantor
  Filing Office
 
   
Holly Refining & Marketing – MidCon, L.L.C.
  Delaware Secretary of State

Other Actions
None.

3-1



--------------------------------------------------------------------------------



 



Schedule 4
EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE OR SOLE PLACE OF BUSINESS

                      Jurisdiction of   Organizational     Exact Legal Name  
Organization   I.D.   Location  
Holly Trucking, L.L.C.
  Delaware     4618058     Texas  
 
               
Holly Refining & Marketing - MidCon, L.L.C.
  Delaware     4660942     Texas  
 
               
Roadrunner Pipeline, L.L.C.
  Delaware     4558001     Texas

4-1



--------------------------------------------------------------------------------



 



Schedule 5
LOCATION OF INVENTORY

      Grantor   Location
Navajo Refining Company, L.P.
  Artesia, NM
 
   
Navajo Refining Company, L.P.
  Lovington, NM
 
   
Navajo Refining Company, L.P.
  Conway, KS
 
   
Navajo Refining Company, L.P.
  Conway, KS to Hobbs, NM
 
   
Navajo Refining Company, L.P.
  Moriarty, NM
 
   
Navajo Refining Company, L.P.
  Loco Hills, NM
 
   
Navajo Refining Company, L.P.
  Lovington, NM to Artesia, NM
 
   
Navajo Refining Company, L.P.
  Artesia, NM to El Paso, TX
 
   
Navajo Refining Company, L.P.
  Artesia, NM to Orla, TX to El Paso, TX
 
   
Navajo Refining Company, L.P.
  Artesia, NM to Bloomfield, NM
 
   
Navajo Refining Company, L.P.
  Roswell, NM
 
   
Navajo Refining Company, L.P.
  Artesia, NM to Roswell, NM
 
   
Navajo Refining Company, L.P.
  Bloomfield, NM
 
   
Navajo Refining Company, L.P.
  Albuquerque, NM
 
   
Navajo Refining Company, L.P.
  El Paso, TX to Albuquerque, NM
 
   
Navajo Refining Company, L.P.
  El Paso, TX
 
   
Navajo Refining Company, L.P.
  El Paso, TX to Phoenix, AZ
 
   
Navajo Refining Company, L.P.
  Tucson, AZ
 
   
Navajo Refining Company, L.P.
  Phoenix, AZ
 
   
Holly Refining & Marketing Company
  Woods Cross, UT

5-1



--------------------------------------------------------------------------------



 



      Grantor   Location
– Woods Cross
   
 
   
Holly Refining & Marketing Company
– Woods Cross
  Woods Cross, UT to Spokane, WA
 
   
Holly Refining & Marketing Company
– Woods Cross
  Boise, ID
 
   
Holly Refining & Marketing Company
– Woods Cross
  Burley, ID
 
   
Holly Refining & Marketing Company
– Woods Cross
  Pocatello, ID
 
   
Holly Refining & Marketing Company
– Woods Cross
  Pasco, WA
 
   
Holly Refining & Marketing Company
– Woods Cross
  Spokane, WA
 
   
Navajo Refining Company, L.P.
  Hobbs, NM
 
   
Navajo Refining Company, L.P.
  Houston, TX
 
   
Navajo Refining Company, L.P.
  Texas City, TX
 
   
Holly Refining & Marketing Company
– Woods Cross
  Cedar City, UT
 
   
NK Asphalt Partners d/b/a Holly
Asphalt Company
  Glendale, AZ
 
   
NK Asphalt Partners d/b/a Holly
Asphalt Company
  Albuquerque, NM
 
   
NK Asphalt Partners d/b/a Holly
Asphalt Company
  Artesia, NM

5-2



--------------------------------------------------------------------------------



 



Schedule 6
BAILEES AND WAREHOUSEMEN

          Borrower/Guarantor   Bailee/Warehouseman   Location
Navajo Refining Company, L.P.
  Williams   Conway, Kansas
 
       
Navajo Refining Company, L.P.
  Enterprise Products Partners, L.P.   Conway, Kansas to Hobbs, New Mexico
 
       
Navajo Refining Company, L.P.
  Sacramento Energy   Loco Hills, New Mexico
 
       
Navajo Refining Company, L.P.
  Enterprise Products Partners, L.P.   Artesia, New Mexico to Bloomfield, New
Mexico
 
       
Navajo Refining Company, L.P.
  Kinder Morgan Energy Partner, L.P.’s SFPP, L.P.   El Paso, Texas to Phoenix,
Arizona
 
       
Navajo Refining Company, L.P.
  Kinder Morgan Energy Partner, L.P.’s SFPP, L.P.   Tucson, Arizona
 
       
Navajo Refining Company, L.P.
  Kinder Morgan Energy Partner, L.P.’s SFPP, L.P.   Phoenix, Arizona
 
       
Navajo Refining Company, L.P.
  Caljet   Phoenix, Arizona
 
       
Holly Refining & Marketing
  Chevron Pipeline Company   Woods Cross, UT to

6-1



--------------------------------------------------------------------------------



 



          Borrower/Guarantor   Bailee/Warehouseman   Location
Company – Woods Cross
      Spokane, Washington
 
       
Holly Refining & Marketing Company – Woods Cross
  HEP Woods Cross, L.L.C., and Sinclair each own a 50% interest   Boise, Idaho
 
       
Holly Refining & Marketing Company – Woods Cross
  Northwest Terminalling Company (subsidiary of Chevron)   Boise, Idaho
 
       
Holly Refining & Marketing Company – Woods Cross
  HEP Woods Cross, L.L.C., and Sinclair each own a 50% interest   Burley, Idaho
 
       
Holly Refining & Marketing Company – Woods Cross
  Northwest Terminalling Company (subsidiary of Chevron)   Pocatello, Idaho
 
       
Holly Refining & Marketing Company – Woods Cross
  Northwest Terminalling Company (subsidiary of Chevron)   Pasco, Washington
 
       
Navajo Refining Company, L.P.
  Plains Pipeline Co.   El Paso, Texas to Albuquerque, NM
 
       
Navajo Refining Company, L.P.
  Kinder Morgan   Phoenix, Arizona
 
       
Navajo Refining Company, L.P.
  Pro Petroleum   Phoenix, Arizona
 
       
Holly Refining & Marketing Company – Woods Cross
  UNEV Pipeline, L.L.C.   Cedar City, Utah

6-2